PS 8
(3/15)
                                                                                                             FILED IN THE
                               UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON


                                                              for                                   Jun 27, 2019
                                             Eastern District of Washington                             SEAN F. MCAVOY, CLERK




 U.S.A. vs.                    Alfaro, Steven Ivan                        Docket No.          0980 1:18CR02070-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 5th day of April 2019, under the following
conditions:

Special Condition #1: Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted at all times to his residence except for:
attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the
pretrial office or supervising officer, including but not limited to employment, religious services, medical necessities.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Steven Ivan Alfaro is alleged to have failed to swap out his battery to his location monitoring device as
directed on June 27, 2019. As a result the device is no longer tracking.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 1. On April 9, 2019, Mr. Alfaro also reviewed
and signed the Location Monitoring Program GPS Participant Agreement acknowledging his understanding of the program.

On June 27, 2019, the undersigned officer reviewed alerts and events in the BI Total Access System. Events indicated Mr.
Alfaro last inserted a fully charged battery in his transmitter on June 26, 2019, at 8:17 a.m. Mr. Alfaro had been instructed
to replace the battery in the transmitter twice daily. Mr. Alfaro failed to do so and as a result, the transmitter failed to
respond as of June 27, 2019, at 8:29 a.m. and is no longer tracking.


PRAYING THAT THE COURT WILL INCORPORATE THE VIOLATION CONTAINED IN THIS PETITION WITH
                   THE OTHER VIOLATIONS PENDING BEFORE THE COURT

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:       June 27, 2019
                                                                    by      s/Jose Zepeda
                                                                            Jose Zepeda
                                                                            U.S. Pretrial Services Officer
  PS-8
  Re: Alfaro, Steven Ivan
  June 27, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ;]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ;]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      

                                                                      Date
